     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.1 Page 1 of 14



       Alan Alexander Beck
1      Law Office of Alan Beck
2      2692 Harcourt Drive
       San Diego, CA 92123
3      (619) 905-9105
       Hawaii Bar No. 9145
4      Alan.alexander.beck@gmail.com
5
       Stephen D. Stamboulieh
6      Stamboulieh Law, PLLC
       P.O. Box 4008
7      Madison, MS 39130
       (601) 852-3440
8      stephen@sdslaw.us
       MS Bar No. 102784
9
       * Pro Hac Vice Paperwork Forthcoming
10
       Attorneys for Plaintiffs
11     RUSSELL FOUTS and TAN MIGUEL TOLENTINO
12
                               IN THE UNITED STATES DISTRICT COURT
13                           FOR THE SOUTHERN DISTRICT OF CALIFORNIA

14     RUSSELL FOUTS and TAN MIGUEL              )
       TOLENTINO                                 )
15                                               )
                                                 )
16
                                                 )
17     Plaintiffs,                               )
                                                 )                          '19CV1662 LAB KSC
                                                           Civil Action No. _______________
18     v.                                        )
                                                 )
19     XAVIER BECERRA, in his                    )
       Official Capacity as the Attorney General )
20
       of the State of California,               )
21                                               )
                                                 )
22                                               )
                                                 )
23     Defendant.                                )
24     ____________________________________)

25

26
27

28

       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.2 Page 2 of 14



                     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
1

2              COME NOW the Plaintiffs, RUSSELL FOUTS and TAN MIGUEL TOLENTINO,

3      (“Plaintiffs”), by and through their undersigned counsel, and complain of the Defendant as follows:

4                                                    I.          PARTIES
5
               1.      Plaintiff Russell Fouts is an adult male resident of the State of California and resides in
6
       San Diego County and is a citizen of the United States.
7
               2.      Plaintiff Tan Miguel Tolentino is an adult male resident of the State of California and
8
       resides in San Diego County and is a citizen of the United States.
9
10             3.      Defendant Xavier Becerra is the Attorney General of California. He is the chief law

11     enforcement officer of California. Defendant Becerra is charged by Article V, Section 13 of the
12     California Constitution with the duty to see that the laws of California are uniformly and adequately
13
       enforced. Defendant Becerra also has direct supervision over every district attorney and sheriff in all
14
       matters pertaining to the duties of their respective officers. Defendant Becerra’s duties also include
15
       informing the public, local prosecutors, and law enforcement regarding the meaning of the laws of
16

17     California, including restrictions complained of herein. He is sued in his official capacity.

18                                       II.      JURISDICTION AND VENUE

19             4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§
20     1331, 1343, 2201, 2202 and 42 U.S.C. § 1983 and § 1988.
21
               5.      Venue lies in this Court pursuant to 28 U.S.C. § 1391.
22
                                           III.     STATEMENT OF FACTS
23
               6.      The State of California bans the manufacture, import into the state, keep for sale, or
24

25     sale, loan, and possession of billies pursuant to Cal. Penal Code § 22210 outside of a handful of

26     exceptions that are not relevant to the litigants.

27

28
                                                            -2-
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.3 Page 3 of 14



               7.      The term billy and baton are synonymous with one another. (“Petitioner accordingly
1

2      had notice that his baton could be considered a billy.”) See Robertson v. Harris, 2015 U.S. Dist.

3      LEXIS 90068, *39, 2015 WL 4196521.

4              8.      The Second Amendment to the United States Constitution provides: “A well regulated
5
       Militia being necessary to the security of a free State, the right of the people to keep and bear Arms
6
       shall not be infringed.”
7
               9.      The Second Amendment guarantees individuals a fundamental right to keep and carry
8
       arms for self-defense and defense of others in the event of a violent confrontation. District of Columbia
9
10     v. Heller, 554 U.S. 570 (2008); McDonald v. Chicago, 561 U.S. 742 (2010); Caetano v.

11     Massachusetts, 577 U.S. 1027 (2016).
12             10.     Arms are “‘weapons of offence, or armour of defence.’ 1 Dictionary of the English
13
       Language 107 (4th ed.)” They are anything that a man [or woman] wears for his defense, or takes into
14
       his hands, or uses in wrath to cast at or strike another.’ 1 A New and Complete Law Dictionary (1771).”
15
       District of Columbia v. Heller, 554 U.S. at 581.
16

17             11.     The Second Amendment extends, prima facie, to all instruments that constitute

18     bearable arms, even those that were not in existence at the time of the founding. Heller, 554 U.S. at

19     582; Caetano, slip op. at 1 (per curiam).
20             12.     Under the Second Amendment, Defendant retains the ability presumptively to regulate
21
       the manner of carrying arms and may prohibit certain arms in narrowly defined sensitive places,
22
       prohibit the carrying of arms that are not within the scope of Second Amendment’s protection such as
23
       dangerous and unusual arms, and disqualify specific, particularly dangerous individuals from carrying
24

25     arms. See Heller, 554 U.S. at 627.

26             13.     Given the decision in Heller, Defendant may not completely ban the keeping and

27     bearing of arms for self-defense that are not dangerous and unusual, deny individuals the right to carry
28
       arms in non-sensitive places, deprive individuals of the right to keep or carry arms in an arbitrary and
                                                         -3-
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.4 Page 4 of 14



       capricious manner, or impose regulations on the right to keep and carry arms that are inconsistent with
1

2      the Second Amendment. See Caetano v. Massachusetts, 136 S. Ct. 1027 (2016); Heller v. District of

3      Columbia, 801 F.3d 264 (D.C. Cir. 2015); Palmer v. District of Columbia, 59 F.Supp.3d 173 (2014).

4              14.      Many other jurisdictions have already found complete bans on the ownership of arms
5
       other than firearms are unconstitutional post-Heller.
6
               15.      Bans on electric arms have been struck across the nation. See People v. Yanna, 824
7
       N.W.2d 241, 243 (Mich. Ct. App. 2012) (striking down a Michigan statute criminalizing possession
8
       of electronic weapons), Second Amendment Society v. Porrino, No. 3:16-cv-04906-DEA (D.N.J. Nov.
9
10     16, 2016) Doc. No. 30 (consent decree where the Court found New Jersey’s complete ban on electric

11     arms is unconstitutional), (“Pursuant to the holdings in Heller, McDonald and Caetano, N.J. Stat. Ann
12     . § 2C:39- 3(h), to the extent this statute outright prohibits, under criminal penalty, individuals from
13
       possessing electronic arms, is declared unconstitutional in that it violates the Second Amendment to
14
       the United States Constitution and shall not be enforced”); See, Crystal Wright v. District of Columbia,
15
       No. 1:16-cv-01556-JEB (D.D.C. Sept. 26, 2016) Doc. No. 18 (stipulating to a stay of a motion for
16

17     preliminary injunction pending new legislation and agreeing not to enforce ban against

18     plaintiffs); Ford v. City of New Orleans, No. 2:16-cv16433-MVL-KWR (E.D. La. Dec. 14, 2016) Doc.

19     Nos. 17, 19-20 (stipulating that the city will not enforce the ban against plaintiff and consenting to a
20     stay of litigation pending enactment of legislation that decriminalized possession of stun
21
       guns); Hulbert v. Pantelides, No. 1:16-cv-04121-JFM (D. Md. March 3, 2017) Doc. No. 16 (letter
22
       from the City of Annapolis informing the court that the City Council passed an emergency ordinance
23
       eliminating all restrictions on ownership and possession of electronic weapons for personal defense);
24

25     Ramirez v. Commonwealth No. SJC-12340, 2018 Mass. LEXIS 237 (Apr. 17, 2018) (striking Mass.

26     ban on stun guns).1 See Avitabile v. Beach, 2019 U.S. Dist. LEXIS 47506, __ F. Supp. 3d __, 2019

27

28     1
        Since Caetano, electronic arms bans in Philadelphia, Pennsylvania; Tacoma, Washington and Westminster, Maryland
       were also rescinded. https://www.phillymag.com/news/2017/10/24/stun-guns-legal-philadelphia/
                                                               -4-                                  (last visited 8/1/2019);
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.5 Page 5 of 14



       WL 1302858, striking New York State’s ban on electric arms. See People v. Walker, 2019 Ill. LEXIS
1

2      329, 2019 WL 1307950 striking Illinois’s ban on taser ownership and carry.

3              16.      In Maloney v. Singas, 351 F. Supp. 3d 222 (S.D.N.Y. 2018), the United States District

4      Court for the Southern District of New York struck the State of New York’s ban on nunchucks as a
5
       violation of the Second Amendment. It found nunchucks are protected by the Second Amendment
6
       because they are bearable arms that are typically used for lawful purposes. It then struck New York’s
7
       ban because the State did not have an important government interest in banning these protected arms.
8
               17.      In upholding a criminal conviction for possession of a switchblade, the New Mexico
9
10     Court of Appeals found that knives are protected by the Second Amendment and upheld that specific

11     ban applying intermediate scrutiny. See State v. Murillo, 347 P.3d 284 (2015).
12             18.      In City of Seattle v. Evans, 366 P.3d 906 (2015), the Washington Supreme Court
13
       evaluated the conviction for carrying a paring knife (a type of kitchen knife). The Court found that
14
       paring knives are not protected by the Second Amendment because paring knives are not designed to
15
       be used for self-defense. “We hold that the right to bear arms protects instruments that are designed as
16

17     weapons traditionally or commonly used by law-abiding citizens for the lawful purpose of self-

18     defense. In considering whether a weapon is an arm, we look to the historical origins and use of that

19     weapon, noting that a weapon does not need to be designed for military use to be traditionally or
20     commonly used for self-defense. We will also consider the weapon's purpose and intended function.”
21
       City of Seattle at 913. Then the Court went on to strongly suggest that knives designed for self-defense
22
       such as “bowie knives and swords”, having been commonly used for self-defense may be considered
23
       arms. See City of Seattle at 906.
24

25

26
27
       http://www.carrollcountytimes.com/news/westminster/ph-cc-westminster-stun-gun-ban-discussion-20170523-story.html
28     (last visited 8/1/2019); http://www.thenewstribune.com/news/politics-government/article158619749.html (last visited
       8/1/2019).                                             -5-
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.6 Page 6 of 14



               19.     In State v. Deciccio, 105 A.3d 165 (Conn. 2014), the Connecticut Supreme Court
1

2      overturned the conviction for transport of a dirk knife and a baton (also known as a billy) as a violation

3      of the litigants Second Amendment rights. In doing so the Court found that dirk knives and batons

4      are protected by the Second Amendment because they are weapons with traditional military utility that
5
       are "typically possessed by law-abiding citizens for lawful purposes"; Id. at 625; and not "dangerous
6
       and unusual weapons." (Internal quotation marks omitted.) Id., 627. It then applied intermediate
7
       scrutiny and held the conviction unconstitutional.
8
               20.     The California Appeals Court has found that knives are protected by the Second
9
10     Amendment. In People v. Mitchell, 209 Cal. App. 4th 1364 (2012), the court held “the dirk or dagger

11     concealed carrying restriction does not entirely prohibit the carrying of a sharp instrument for self-
12     defense; rather, it limits the manner of exercising that right by proscribing concealed carrying of a dirk
13
       or dagger unless the bearer uses a visible knife sheath or non-switchblade folding or pocketknife.
14
       Because the statute regulates but does not completely ban the carrying of a sharp instrument, we
15
       subject it to intermediate scrutiny.” Id. at 1374. Here, since California completely bans billies, Mitchell
16

17     supports the position that California’s ban on billies is unconstitutional.

18             21.     In State v. Montalvo, 162 A.3d 270 (2017), the New Jersey Supreme Court overturned

19     the conviction for possession of a machete. In doing so, the Court found that machete-type knives are
20     protected by the Second Amendment and that a conviction for their possession in the home was
21
       unconstitutional.
22
               22.     In State v. Herrmann, 2015 WI App 97, the Wisconsin Court of Appeals overturned
23
       appellant’s the conviction for possession of a switchblade was unconstitutional. In doing so, the court
24

25     found that switchblades are protected by the Second Amendment and that Wisconsin’s complete ban

26     on their possession was unconstitutional.

27             23.     In State v. Delgado, 692 P.2d 610 (1984), the Oregon Supreme Court found that
28
       Oregon’s ban on the possession of switchblades violated the Oregon Constitution’s right to arms.
                                                       -6-
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.7 Page 7 of 14



               24.      Many other state courts have likewise concluded that the right to keep and bear arms
1

2      found within their state constitutions extends beyond handguns. See State v Griffin, 2011 WL 2083893,

3      *7 n62, 2011 Del Super LEXIS 193, *26 n62 (Del Super Ct, May 16, 2011) (holding that the “right to

4      keep and bear arms” under the Delaware Constitution extends to knives, and concluding that the
5
       Second Amendment right does the same); City of Akron v Rasdan, 663 NE2d 947 (Ohio Ct. App.,
6
       1995) (concluding that the “right to keep and bear arms” under the Ohio Constitution extends to
7
       knives); State v Blocker, 630 P2d 824 (1981) (same as to billy clubs), citing State v Kessler, 614 P2d
8
       94 (1980); also Barnett v State, 695 P2d 991 (Ct App, 1985) (same as to blackjacks).
9
10             25.      Plaintiffs are bringing an as-applied and facial challenge to the applicable California

11     laws which prevent them from owning billies for purposes of lawful self-defense.
12             26.      Plaintiffs seek an injunction preventing enforcement of the applicable California laws
13
       as applied to themselves and for declaratory relief.
14
               27.      Additionally, Plaintiffs seek an injunction preventing enforcement of the applicable
15
       California laws as to all other law-abiding citizens.
16

17                   a. Billies are Protected by the Second Amendment

18             28.      In Heller, the Court ruled that the "Second Amendment extends prima facie, to all

19     instruments that constitute bearable arms, even those that were not in existence at the time of
20     founding." Heller, 128 S. Ct. at 2817. In order to strike down the ban on handguns it ruled a complete
21
       ban on a protected arm cannot withstand any level of scrutiny. Id.
22
               29.      Thus, while “dangerous and unusual weapons” may likely be regulated, “the sorts of
23
       weapons protected [a]re those ‘in common use at this time.’” Id. at 627
24

25             30.      In United States v. Henry, 688 F. 3d 637 (9th Cir. 2012), the Ninth Circuit held that

26     machine guns are not protected by the Second Amendment because they are dangerous and unusual.

27     “A modern machine gun can fire more than 1,000 rounds per minute, allowing a shooter to kill dozens
28
       of people within a matter of seconds. See George C. Wilson, Visible Violence, 12 NAT’L J. 886, 887
                                                       -7-
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.8 Page 8 of 14



       (2003).” Short of bombs, missiles, and biochemical agents, we can conceive of few weapons that are
1

2      more dangerous than machine guns. A machine gun is “unusual” because private possession of all new

3      machine guns, as well as all existing machine guns that were not lawfully possessed before the

4      enactment of§ 922(o), has been unlawful since 1986. Outside of a few government-related uses,
5
       machine guns largely exist on the black market.” Id. at 640.2
6
                31.      However, unlike machineguns which have been artificially limited in ownership by §
7
       922(o), billies are arms in common use for lawful self-defense.
8
                32.      Billies are arms in common use for lawful self-defense.
9
10              33.      Police officers commonly possess them as a form of nonlethal defense.

11              34.      “Furthermore, the widespread use of the baton by the police, who currently perform
12     functions that were historically the province of the militia; see, e.g., D. Kopel, "The Second
13
       Amendment in the Nineteenth Century," 1998 BYU L. Rev. 1359, 1534 demonstrates the weapon's
14
       traditional military utility.”. State v. Deciccio, 315 Conn. 79, 133, 105 A.3d 165, 200, 2014 Conn.
15
       LEXIS 447, *87.
16

17              35.      A baton or billy is a roughly cylindrical club made of wood, rubber, plastic or metal. It

18     is carried as a compliance tool and defensive weapon

19              36.      Billies are bearable arms.
20              37.      Billies are in common use for purposes of lawful self-defense.
21
                38.      An attack from a billy has less potential to inflict injury than one from a firearm if all
22
       other variables are equal.
23
                39.      An attack from a billy is less capable of inflicting injury than one from a knife if all
24

25     other variables are equal.

26              40.      Billies are less dangerous than handguns.

27

28     2
        Plaintiffs expressly reserve the right to challenge the accuracy of the Ninth Circuit’s interpretation of Heller’s dangerous
       and unusual language at the appropriate time.                -8-
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
     Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.9 Page 9 of 14



               41.     Billies are less dangerous than knives designed for self-defense.
1

2              42.     Billies are not dangerous and unusual and are lawfully owned and legal in a

3      supermajority of States.

4              43.     The Oregon Supreme Court’s right to arms analysis “mirrors the model employed by
5
       the United States Supreme Court in District of Columbia v. Heller, supra, 554 U.S. 624-25”. See State
6
       v. Deciccio, 315 Conn. 79, 117, 105 A.3d 165, 191, 2014 Conn. LEXIS 447, *63.
7
               44.     In State v. Kessler, 289 Ore. 359, 614 P.2d 94, 1980 Ore. LEXIS 1031 the Oregon
8
       Supreme Court found:
9
10             The club is considered the first personal weapon fashioned by humans. O. Hogg, Clubs
               to Cannon 19 (1968). The club is still used today as a personal weapon, commonly
11             carried by the police. ORS 166.510 prohibits posession of a "billy;" however, ORS
               166.520 states that peace officers are not prohibited from carrying or possessing a
12             weapon commonly known as a "blackjack" or "billy." The statute in this case, ORS
               166.510, prohibits the mere possession of a club. The defendant concedes that the
13
               legislature could prohibit carrying a club in a public place in a concealed manner, but
14             the defendant maintains that the legislature cannot prohibit all persons from possessing
               a club in the home. The defendant argued that a person may prefer to keep in his home
15             a billy club rather than a firearm to defend against intruders.
16             Our historical analysis of Article I, section 27, indicates that the drafters intended
17             "arms" to include the hand-carried weapons commonly used by individuals for personal
               defense. The club is an effective, hand-carried weapon which cannot logically be
18             excluded from this term. We hold that the defendant's possession of a billy club in his
               home is protected by Article I, section 27, of the Oregon Constitution.
19
               45.     In State v. Blocker, 291 Ore. 255, 630 P.2d 824, 1981 Ore. LEXIS 915 the Oregon
20

21     Supreme Court extended this ruling to find private citizens have a right to possess billy clubs outside

22     the home.

23             46.     In State v. Deciccio, 315 Conn. 79, 117, 105 A.3d 165, 191, 2014 Conn. LEXIS 447,
24     the Connecticut Supreme Court found that billies are protected by the Second Amendment and a
25
       complete ban on their possession is unconstitutional (“For these reasons, we are persuaded that the
26
       police baton that the defendant had in his vehicle is the kind of weapon traditionally used by the state
27
       for public safety purposes and is neither so dangerous nor so unusual as to fall outside the purview of
28
                                                           -9-
       COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.10 Page 10 of 14



     the second amendment's right to keep and bear arms”). State v. Deciccio, 315 Conn. 79, 133-134, 105
1

2    A.3d 165, 200-201, 2014 Conn. LEXIS 447, *89-92.

3                   b. Plaintiff Russell Fouts

4                47.    Plaintiff Fouts desires to purchase the same type of baton/billy policemen are usually
5
     issued3 and an expandable baton4 for self-defense and other lawful purposes in his home, business,
6
     whilst traveling between these locations and in all other locations. See Declaration of Russel Fouts
7
     attached as Exhibit “A”.
8
                 48.    Prior to living in California, Plaintiff Fouts owned a billy legally
9
10               49.    Plaintiff Fouts is employed as a project manager for a security contractor in San Diego.

11               50.    Plaintiff Fouts is an honorably discharged United States Marine
12               51.    Plaintiff Fouts has never been convicted of a crime that would disqualify him from
13
     firearms ownership under either California or federal law.
14
                 52.    Plaintiff Fouts has never been diagnosed with a mental disorder that would disqualify
15
     him from firearms ownership under California or federal law.
16

17               53.    Plaintiff Fouts does not take illegal drugs or abuse alcohol.

18               54.    Plaintiff Fouts desires to purchase a billy. However, Plaintiff fears prosecution for

19   possessing it.
20               55.    While living in Oregon, Plaintiff Fouts was licensed by the State of Oregon:
21
     Department of Public Safety Standards and Training to use non-firearm weapons including billies in
22
     a security role as a private security contractor.
23
                 56.    In that capacity, Plaintiff Fouts carried a billy for purposes of self-defense and in order
24

25   to perform his job functions.

26
27   3
         A type of standard billy is found here: https://www.budk.com/Law-Enforcement-Billy-Club-Police-Baton-30742
28   4
         A type of expandable billy/baton is found here: https://www.budk.com/Expandable-Baton-26-Inch-22397
                                                              -10-
     COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.11 Page 11 of 14



                 57.   Plaintiff Fouts is licensed to concealed carry a handgun in the State of Oregon (CHL
1

2    license).

3                58.   But for California law, Plaintiff Fouts would acquire, possess, carry and where

4    appropriate use a billy to protect himself, his home, his family and business.
5
                 c.    Plaintiff Tan Miguel Tolentino
6
                 59.   Plaintiff Tolentino desires to purchase the same type of baton/billy policemen are
7
     usually issued and an expandable baton for self-defense and other lawful purposes in his home,
8
     business, whilst traveling between these locations and in all other locations. See Declaration of Tan
9
10   Miguel Tolentino attached as Exhibit “B”.

11               60.   Plaintiff Tolentino is an honorably discharged Airman.
12               61.   Plaintiff Tolentino served as an 81152 Law Enforcement Specialist in the United States
13
     Air Force.
14
                 62.   Plaintiff Tolentino received extensive billy training in the Air Force
15
                 63.   Plaintiff Tolentino carried a billy in the performance of his job duties in the Air Force.
16

17               64.   Plaintiff Tolentino studied Arnis and Kali under Narrison Babao Jr.

18               65.   Arnis and Kali are Filipino martial forms which focus on stick fighting.

19               66.   Plaintiff Tolentino is a Filipino American.
20               67.   Plaintiff Tolentino currently lives and works in the San Diego area.
21
                 68.   Plaintiff Tolentino is employed as an information technology specialist.
22
                 69.   Plaintiff Tolentino wishes to purchase a standard issue policeman billy/baton and an
23
     expandable baton for lawful self-defense and does not solely due to California law.
24

25               70.   Plaintiff Tolentino has never been convicted of a crime that would disqualify him from

26   firearms ownership under either California or federal law.

27               71.   Plaintiff Tolentino does not take illegal drugs or abuse alcohol.
28
                 72.   Plaintiff Tolentino legally owns firearms.
                                                         -11-
     COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.12 Page 12 of 14



                73.   Plaintiff Tolentino has never been diagnosed with a mental disorder that would
1

2    disqualify him from firearms ownership under California or federal law.

3               74.   Plaintiff Tolentino desires to purchase a billy. However, Plaintiff fears prosecution for

4    possessing it and has therefore refrained from purchasing one.
5
                75.   But for California law, Plaintiff Tolentino would acquire, possess, carry and where
6
     appropriate use a billy to protect himself, his home, his family and business.
7
                                          FIRST CAUSE OF ACTION
8                                      U.S. CONST., AMEND. II & VIIII,
9
             76.      Plaintiffs repeat and re-plead the preceding paragraphs, inclusive, and incorporates the
10
     same herein by reference.
11
             77.      Defendant prohibits Plaintiffs from acquiring, possessing, carrying and using a
12
     defensive arm in common use, i.e., billies. As such it violates Plaintiffs’ Second Amendment rights.
13

14           78.      Defendant’s laws, customs, practices and policies generally banning the acquisition,

15   possession, carrying and use of billies violates the Second Amendment to the United States
16   Constitution, facially and as applied against the Plaintiffs in this action, damaging Plaintiffs in
17
     violation of 28 U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. § 1983. Plaintiffs are therefore entitled
18
     to preliminary and permanent injunctive relief against such laws, customs, policies, and practices.
19
20                                      SECOND CAUSE OF ACTION
21                                      DECLARATORY JUDGMENT

22           79.      Plaintiffs repeat and re-plead the preceding paragraphs, inclusive, and incorporate the

23   same herein by reference.
24           80.      The Declaratory Judgment Act provides: "In a case of actual controversy within its
25
     jurisdiction, any court of the United States may declare the rights and other legal relations of any
26
     interested party seeking such declaration, whether or not further relief is or could be sought." 28 U.S.C.
27
     2201(a).
28
                                                         -12-
     COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.13 Page 13 of 14



             81.     Absent a declaratory judgment, there is a substantial likelihood that Plaintiffs will
1

2    suffer irreparable injury in the future.

3            82.     There is an actual controversy between the parties of sufficient immediacy and reality

4    to warrant issuance of a declaratory judgment.
5
             83.     This Court possesses an independent basis for jurisdiction over the parties.
6
             84.     A judgment declaring that the State of California’s ban on the ownership of billies
7
     violates the Second Amendment will serve a useful purpose in clarifying and settling the legal relations
8
     at issue and will terminate and afford relief from the uncertainty, insecurity, and controversy giving
9
10   rise to the proceeding.

11           85.     Defendant’s laws, customs, practices and policies generally banning the acquisition,
12   possession, carrying and use of billies violates the Second Amendment to the United States
13
     Constitution, facially and as applied against the Plaintiffs in this action, damaging Plaintiffs in
14
     violation of 28 U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. § 1983. Plaintiffs are therefore entitled
15
     to a declaration declaring such laws, customs, policies, and practices unconstitutional.
16

17                                              PRAYER FOR RELIEF

18           WHEREFORE, Plaintiffs request that judgment be entered in their favor and against

19   Defendant as follows:
20           1.      An order preliminarily and permanently enjoining Defendant, his officers, agents,
21
     servants, employees, and all persons in active concert or participation with them who receive actual
22
     notice of the injunction, from enforcing California Penal Code Section 22210 and any other relevant
23
     California law which bans the acquisition, possession, carrying or use of billies as applied to Plaintiffs
24

25   and additionally against other similarly situated law abiding persons;

26           2.      An order declaring that California Penal Code Section 22210 and any other relevant

27   California law unconstitutional and violative of the Second Amendment to the United States
28
     Constitution as applied to Plaintiffs and to all other law-abiding citizens;
                                                         -13-
     COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
Case 3:19-cv-01662-BEN-JLB Document 1 Filed 09/01/19 PageID.14 Page 14 of 14



             3.      Costs of suit, including attorney fees and costs pursuant to 42 U.S.C. §1988;
1

2            4.      Such other Declaratory relief consistent with the injunction as appropriate; and

3            5.      Such other further relief as the Court deems just and appropriate.

4    Dated: September 1, 2019.
5
                                                     Respectfully submitted,
6

7                                                    /s/ Alan Beck
                                                     Counsel for Plaintiffs
8
                                                     Alan Alexander Beck
9
                                                     Law Office of Alan Beck
10                                                   2692 Harcourt Drive
                                                     San Diego, CA 92123
11                                                   (619) 905-9105
                                                     California Bar No. 276646
12                                                   Alan.alexander.beck@gmail.com
13
                                                     Stephen D. Stamboulieh
14                                                   Stamboulieh Law, PLLC
                                                     P.O. Box 4008
15                                                   Madison, MS 39130
                                                     (601) 852-3440
16                                                   stephen@sdslaw.us
17                                                   MS Bar No. 102784
                                                     *Pro Hac Vice Paperwork Forthcoming
18

19
20

21

22

23

24

25

26
27

28
                                                         -14-
     COMPLAINT OF PLAINTIFFS FOR DEPRIVATION OF CIVIL RIGHTS
